This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1879

                                 Susan Esther Safstrom,
                                       Appellant,

                                           vs.

                                   Justina Elise Morin,
                                       Respondent,

                                           and

                         Justina Elise Morin obo minor children,
                                       Respondent,

                                           vs.

                                 Susan Esther Safstrom,
                                       Appellant.

                               Filed September 19, 2016
                                       Affirmed
                                      Ross, Judge

                             Beltrami County District Court
                               File Nos. 04-CV-15-2584
                                         04-CV-15-2499

Susan Esther Safstrom, Bemidji, Minnesota (pro se appellant)

Justina Elise Morin, Bemidji, Minnesota (pro se respondent)


         Considered and decided by Stauber, Presiding Judge; Ross, Judge; and Johnson,

Judge.
                         UNPUBLISHED OPINION

ROSS, Judge

       Justina Morin and Susan Safstrom are neighbors who each filed a petition for a

harassment restraining order against the other to settle a lengthy feud mostly about smoke

emanating from fires on Morin’s property. The district court granted Morin’s petition

against Safstrom but denied Safstrom’s petition against Morin. On appeal, Safstrom argues

that there is insufficient evidence to establish that she engaged in more than one incident

of harassment. Because we conclude that the district court did not err by finding that

Safstrom harassed Morin by repeatedly approaching or entering Morin’s property

uninvited and yelling at her children, we affirm.

                                          FACTS

       Susan Safstrom and Justina Morin are neighbors in Beltrami County. The two had

been in a lengthy quarrel by August 2015 when each filed a petition for a harassment

restraining order against the other. In the previous months, the two argued about smoke

that drifted onto the Safstrom property from fires on the Morin property.

       The district court considered both petitions together at a hearing where the parties

presented conflicting testimony about the purpose of the fires. Morin testified that she lit

about 20 fires throughout the summer near the side of her house so her four young children

could roast marshmallows. She said that on the day before she filed her petition, Safstrom

came on her property, yelled at her, and accused her of lighting fires to expose her children

to smoke so that they might become disabled, allowing Morin to collect welfare. Morin

also said that Safstrom would stand at the end of her own driveway and had “yelled stuff”


                                             2
at her children. She added that Safstrom would film her home. Morin testified that her

children can no longer play in their driveway because “[Safstrom] is always yelling at

[them].”

       Safstrom offered a different motive for Morin’s fires. She asserted that Morin really

intended to harass her with the smoke. She testified that Morin was burning garbage and

grass, and she claimed that the smoke made her ill. She opined that Morin lit the fires to

retaliate for Safstrom’s previous complaints to Morin critical of Morin’s having loud guests

late at night. Safstrom admitted that she had been video-recording Morin’s property, but

she maintained that she intended only to document the excessive smoke. The recordings

include footage of the smoke, and include Morin’s children. Safstrom admitted to making

the welfare comment and that she did so in a “fit of anger.”

       The district court reviewed photographs and video recordings. The photographs

depict a smoke plume that is substantially more voluminous than one would ordinarily

associate with a campfire. The district court pressed Morin about the amount of smoke,

and she admitted that she did burn some grass on one occasion. She maintained that she

never burned any garbage. She denied that she lit the fires to bother Safstrom.

       The district court granted Morin’s petition and denied Safstrom’s. Safstrom now

appeals the harassment restraining order against her.

                                     DECISION

       A district court may issue a harassment restraining order if it has “reasonable

grounds to believe that the respondent has engaged in harassment.” Minn. Stat. § 609.748,

subd. 5(b)(3) (2014). “Harassment” is defined in relevant part as “repeated incidents of


                                             3
intrusive or unwanted acts, words, or gestures that have a substantial adverse effect or are

intended to have a substantial adverse effect on the safety, security, or privacy of another.”

Minn. Stat. § 609.748, subd. 1(a)(1) (2014). We review the grant of a harassment

restraining order for an abuse of discretion, and we will reverse if the order is not supported

by sufficient evidence. Kush v. Mathison, 683 N.W.2d 841, 843–44 (Minn. App. 2004),

review denied (Minn. Sept. 29, 2004). The district court’s fact-findings will not be set aside

unless they are clearly erroneous, and we defer to the district court’s credibility

determinations. Id.

       In concluding that Safstrom engaged in harassment, the district court found that she:

              [M]ade uninvited visits to the Petitioner(s) as follows:
              Respondent came onto Petitioner’s property uninvited on
              numerous occasions to complain about her activities and those
              of her guests.

              [F]rightened Petitioner(s) with threatening behavior as
              follows: Respondent yelled at Petitioner and her children.

              [T]ook pictures of the Petitioner(s) without permission of the
              Petitioner(s) as follows: [Safstrom] repeatedly filmed
              Petitioner, her home and activities of those at her home.

              [Safstrom] admitted telling Petitioner in anger (Petitioner’s
              children were present) that Petitioner wanted to cause her
              children a disability by exposing them repeatedly to the smoke
              of outside fires so she could collect more welfare.

Safstrom concedes that her welfare comment was an incident of harassment. But she argues

that we must reverse because it is the only incident of harassment supported by the record.

Peterson v. Johnson, 755 N.W.2d 758, 766 (Minn. App. 2008) (“One incident of an

intrusive or unwanted act is insufficient to prove harassment if there is no infliction of



                                              4
bodily harm or attempt to inflict bodily harm.”). We agree that there is not much

harassment here, but the evidence supports the district court’s findings that Safstrom

repeatedly harassed Morin by yelling at her children.

       Safstrom concedes that she yelled from her own property on multiple occasions. But

she asserts that Morin made no allegation that the yelling frightened or threatened her or

her children. The argument is belied by Morin’s petition and supporting affidavit. And it

is belied by testimony credited by the district court. Morin swore in her affidavit that

Safstrom scared her children. And Morin testified that Safstrom was “always yelling at

[Morin’s] kids” while they played, so they could no longer play in their circular driveway

or “in the front yard.” Although the allegation is not developed in detail, it sufficiently

supports the finding that the children were frightened by Safstrom’s behavior.

       Safstrom also contends that the yelling incidents do not constitute harassment

because they were only vaguely alleged and the mere act of yelling is not objectively

unreasonable. It is true that the evidence regarding the yelling incidents is not precise.

Morin stated only that on an unspecified number of occasions, Safstrom “[came] to the end

of [Safstrom’s] driveway and yell[ed] stuff at [her kids].” But a lack of specificity as to the

date or content of the interaction does not prohibit the finding of an incident of harassment.

See Kush, 683 N.W.2d at 844 (citing Davidson v. Webb, 535 N.W.2d 822, 823–24 (Minn.

App. 1995)). Safstrom is also correct that yelling does not by itself constitute harassment.

See Dunham v. Roer, 708 N.W.2d 552, 567 (Minn. App. 2006) (noting that the statute

“requires both objectively unreasonable conduct or intent on the part of the harasser and

an objectively reasonable belief on the part of the person subject to harassing conduct”),


                                              5
review denied (Minn. Mar. 28, 2006). Words can of course be yelled without being

“intrusive or unwanted.” Minn. Stat. § 609.748, subd. 1(a)(1). But in the context of the

ongoing feud, it was not an abuse of discretion for the district court to find that Safstrom’s

yelling was intrusive or unwanted, frightening Morin’s children.

       The district court also supported its order with its finding that Safstrom repeatedly

filmed Morin’s home. The problem here is that if Safstrom believed that Morin was

engaging in harassment or otherwise creating a nuisance, we see nothing in the

antiharassment statute (or in any other statute referenced by the district court or the parties)

that prevents her from collecting video evidence of the alleged nuisance so that she could

support her claim in court (or use the footage for any other lawful purpose). That the video

recording occasionally included incidental images of Morin’s children somewhere in the

frame does not mean that the recording constituted harassment. We add that the images of

the children are arguably relevant here; they could bear on Morin’s claim that the fires were

mainly for roasting marshmallows. We agree with Safstrom that the filming as it occurred

here, without more, does not constitute harassment as described in the statute. We do not

address any implicit First Amendment issues.

       But the district court’s finding that the filming constitutes harassment is not

necessary to its decision. The district court found (and Safstrom admitted) that Safstrom

on multiple occasions engaged in the yelling either on or at the edge of Morin’s property.

And the district court found that this conduct frightened the children, crediting Morin’s

account that Safstrom’s conduct altered how the children use the property. We are satisfied

that these constitute “repeated incidents of intrusive or unwanted acts, words, or gestures


                                               6
that [had] a substantial adverse effect or are intended to have a substantial adverse effect

on the safety, security, or privacy of another.”

       Safstrom further challenges the harassment restraining order on the grounds that the

district court judge was biased and denied her adequate time to present her case. We have

reviewed the record and see no hint of support for the arguments.

       Affirmed.




                                              7